DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Amendment
This action is in response to the remarks filed on 12/30/2021.
The amendments filed on 12/30/2021 have been entered. Applicant has presently amended claim 12 and presently cancelled claims 1, 5-11, and 16-17. Accordingly, claims 12, 18, and 19 remain pending.
The previous rejection of the claims under 35 USC 103 have been withdrawn in light of applicant’s amendments to claim 12 and the cancelling of claims 1, 5-11, and 16-17. There are no rejections remaining. 

Allowable Subject Matter
Claims 12, 18, and 19 (renumbered 1-3) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or suggest “an abnormal respiration detection method comprising: sensing a photoplethysmography (PPG) signal from an optical signal reflected and received from a user's body; performing a band pass filtering for extracting a signal of a required band from the sensed PPG signal; performing a digital conversion on the filtered PPG signal; and deriving a respiration rate signal from the digital-converted PPG signal, deriving a plurality of respiration rate characteristic values through a time-axis analysis on the derived respiration rate signal, and detecting an abnormal respiration using the derived plurality of respiration rate characteristic values, wherein the plurality of respiration rate characteristic values include peak-to-valley values of the respiration rate signal expressed on the time axis and the number of peaks per unit time of the respiration rate signal, wherein the detecting an abnormal respiration is performed by a first analysis using the peak-to-valley values of the respiration rate signal and then a second analysis using the number of peaks per unit time of the respiration rate signal, the second analysis being successively performed if the first analysis indicates the detection of abnormal respiration, wherein the first analysis is performed according to Equation 1 by comparing a difference between a maximum peak-to-valley value of the peak-to-valley values during a current unit time and a previously-calculated moving average of the peak-to-valley values during a previous unit time with a first reference value [...] where PPcurrent represent the maximum peak-to-valley value during the current unit time, and PPaverage represents the previously-calculated moving average of the peak-to-valley values, and wherein the second analysis is performed according to Equation 2 by comparing a difference between the number of s,current represents the number of peaks during the current unit time, and PNs,average represents the moving average of the number of peaks during the previous unit time which has been previously calculated through several unit times, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793